925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shannon MEREDITH, Plaintiff-Appellant,v.CHEVRON USA, INC., and Oscar Hornsby, Inc., Defendants-Appellees.
No. 90-5431.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Shannon Meredith, appeals the district court's February 20, 1990, grant of summary judgment to the defendants in this tort action.  Plaintiff filed the complaint on August 3, 1987, seeking compensation for injuries received as the result of a slip and fall on the premises of defendants' service station.  The accident, which occurred in January 1987, resulted from the accumulation of ice and snow on the pavement due to naturally occurring weather conditions.  The district court granted defendants' motion for summary judgment based on affidavits and depositions that showed, without conflict, that Meredith was aware of the danger presented by icy conditions at the service station prior to leaving his vehicle.  The decision of the district court carefully explained that defendants were entitled to judgment because there is no duty under Kentucky law to protect business invitees from hazardous conditions caused by the elements of which the invitee is as well-informed as the proprietor.  Judge John T. Nixon's well-reasoned opinion applied the appropriate rules regarding summary judgment to the facts as then set forth and the applicable Kentucky law.  We affirm on the basis of the opinion of the district court.


2
AFFIRMED.



*
 The Honorable Charles W. Joiner, United States District Court for the Eastern District of Michigan, sitting by designation